DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.  Claims 1, 2, 4-8, 21-27, 29 and 30 remain pending in the application.  The previous objections to claims 1, 2, 4-8 and 20-28 are withdrawn in light of applicant's amendment to claim 8 and cancelling of claim 28.  The previous 35 USC 112 rejections of claims 8 and 28 are withdrawn in light of applicant’s amendment to claim 8 and cancelling of claim 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 24-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2014/0248141 to Weilenmann in view of U. S. Patent 8,303,271 to Ikeda.
Weilenmann teaches a centrifugal compressor, comprising:
a hermetically sealed exterior housing (2) including a main housing (center portion), a first end cap (on the motor end) attached to the main housing adjacent a first axial end (motor end) of the main housing and having a first axially-extending projection (axially extending portion) projecting toward the main housing, and a second end cap (on the compressor end) attached to the main housing adjacent a second axial end (compressor end) of the main housing opposite the first axial end of the main housing and having a second axially-extending projection (axially extending portion) projecting toward the main housing (Fig. 1; paragraph [0035]);
a drive module (5) within the exterior housing (2), the drive module (5) including a stator (7), a rotor (6), and oil free bearings (13, 14) (Fig. 1; paragraph [0041]); and
an aero module (housing for impellers 12) within the exterior housing (2), the aero module having two centrifugal impellers (12) driven by the drive module (5) to compress a working fluid, wherein the centrifugal compressor is arranged such that a flow path for working fluid is configured to direct working fluid through the drive module (5) before the working fluid reaches either of the two centrifugal impellers (12), wherein the flow path is provided within the exterior housing (2), wherein the first end cap includes a suction port (1), and wherein the centrifugal compressor is arranged such that fluid flowing through the suction port (1) flows along the flow path (Figures 1 and 2; paragraphs [0035] and [0038]-[0042]),

wherein all fluid flowing through the drive module is configured to flow radially around the both of the two centrifugal impellers (12) before being compressed by the aero module (Fig. 2; paragraphs [0035] and [0038]-[0042]),
wherein: the drive module (5) is configured to rotatably drive a shaft (11), both of the two centrifugal impellers (12) are mounted adjacent a same end of the shaft (11), the centrifugal compressor includes only a single aero module and both of the two centrifugal impellers (12) are within the single aero module, the two centrifugal impellers are configured such that working fluid flows in series from a first of the two centrifugal impellers (12) to a second of the two centrifugal impellers (12), and both of the two centrifugal impellers (12) face a same direction (Figures 1 and 2; paragraphs [0036] and [0043]).
Weilenmann does not teach end caps that fully cover the ends.  Ikeda teaches a compressor wherein:
a first end cap (6, 39) fully covers, when viewed along a central axis, a first axial end of a main housing (central portion of 4), and a second end cap (end of 4 near compressor 2) fully covers, when viewed along the central axis, a second axial end of the main housing (central portion of 4) the first end cap (6, 39) is configured such that fluid does not enter the centrifugal compressor by flowing through the first end cap in a direction parallel to a central axis, the first end cap (6, 39) includes a first planar surface (inner surface of 39) lying in a first plane normal to the central axis and a first axially-
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify compressor taught by Weilenmann with the end cap taught by Ikeda in order to provide an end cap which provides storage of the drive circuit (Fig. 1; col. 1 lines 65-67) and seals the compressor.
It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987).  The recitations of claim 25 in that the compressor is a refrigerant compressor configured for use in a refrigeration system is a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2014/0248141 to Weilenmann in view of U. S. Patent 8,303,271 to Ikeda and U. S. Patent Publication 2011/0150628 to Wagner.
Weilenmann and Ikeda teach all the limitations of claim 1, as detailed above, but do not teach magnetic bearings. Wagner teaches a centrifugal compressor comprising:
oil free bearings (17-20), wherein the oil free bearings (17-20) are magnetic bearings (paragraph [0029], Fig.).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Weilenmann with the magnetic bearings taught by Wagner in order to use bearings which can be used to control the position of the shaft (paragraph [0031]).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0248141 to Weilenmann in view of U. S. Patent 8,303,271 to Ikeda and U. S. Patent 5,904,471 to Woollenweber.
Weilenmann and Ikeda teach all the limitations of claim 1, as detailed above, but do not teach a variable frequency drive.  Woollenweber teaches a centrifugal compressor wherein
a drive module (18) is driven by a variable frequency drive (col. 3 lines 49-65), wherein the variable frequency drive can drive the drive module (18) to achieve system cooling capacities of between 15 and 60 tons (the examiner take the position that the Woollenweber compressor “can” be scaled to a size which would allow it to be used in a system “to achieve cooling capacities of between 15 and 60 tons”), and a sealed 
Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987).  In claim 6, the recitation of “to achieve system cooling capacities of between 15 and 60 tons” is a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art.  
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Weilenmann with the variable frequency drive and housing therefor taught by Woollenweber in order to allow the compressor to be operated at various speeds making it useful for a larger number of applications.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 5,904,471 to Woollenweber in view of U. S. Patent Publication 2011/0150628 to Wagner, U. S. Patent 8,303,271 to Ikeda and U. S. Patent Publication 2014/0050603 to Hoj. 
Weilenmann and Ikeda teach all the limitations of claim 1, as detailed above, but are silent as to how the housings are assembled.  Hoj teaches a compressor wherein:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Woollenweber with the welds taught by Hoj (by welding the end caps to the exterior housing) in order to use a means of attachment which also hermetically seals (paragraph [0043]).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2014/0248141 to Weilenmann in view of U. S. Patent 8,303,271 to Ikeda and WIPO Publication WO2015/122991 to Sishtla.
Weilenmann and Ikeda teach all the limitations of claim 1, as detailed above, including wherein Ikeda teaches the suction port is fluidly coupled to a main flow path and the second end cap does not include any ports configured to permit fluid to enter or exit the exterior housing (Fig. 1) but do not teach an economizer.  Sishtla teaches a compressor wherein:
a port (82) in a main housing is fluidly coupled to an economizer flow path (Fig. 2; paragraphs [0034] and [0038]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Woollenweber with the economizer flow path taught by Sishtla in order to improve efficiency when the compressor is used in a refrigeration system.

Response to Arguments
Applicant's arguments filed on January 11, 2021 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746